DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 11/22/2019.
Claims 7-12 have been canceled.
Claims 21-25 are new.
Claims 1-6 and 13-25 are pending and have been examined.
Claims 1-6 and 13-25 are rejected.

Examiner’s Note
The Examiner notes that claim 20 is being considered as an independent claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3011, 3012, 3013, 3031, 3032 and 3033.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 21-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As to claim 19, claim 19 is directed to “A non-volatile computer-readable storage medium, wherein at least one instruction is stored in the computer-readable storage medium and loaded and executed by a processor to implement the following operations: monitoring data transmission status of a data acquisition device, the data acquisition device being configured to transmit acquired data to the storage server; obtaining data exception information according to the monitored data transmission exceptional status, the data exception information comprising exception start time and exception end time, the exception start time and the exception end time being used to determine an exception time period; transmitting a first data backhaul request to the data acquisition device, the first data backhaul request comprising the data exception information, the data acquisition device being configured to return first data acquired within the 

As to claims 21-25, claims 21-25 do not cure the deficiencies that are found in independent claim 19 and therefore are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US 20160331286 A1) and further in view of Matsumoto et al. (US 20180316762 A1).

As to claim 1, Mensinger et al. teaches a data storage method, the method being applied to a storage server in a cloud storage system (See ¶ [0009], Teaches that continuous glucose monitor (CGM) devices uploads data to a cloud server architecture for analysis and report), 
(See ¶ [0129], Teaches that the display(s) distribute the data (real-time and bulk data) to the cloud computing architecture); 
obtaining data exception information according to the monitored data transmission exceptional status, the data exception information comprising exception start time and exception end time, the exception start time and the exception end time being used to determine an exception time period (See ¶ [0131], Teaches that the system determines if any data is missing based upon time stamps); 
transmitting a first data backhaul request to the data acquisition device, the first data backhaul request comprising the data exception information, the data acquisition device being configured to return first data acquired within the exception time period upon receiving the first data backhaul request (See ¶ [0134], Teaches that if the missing data should be obtained, the component backfills the missing data. Display can request missing data either from the continuous glucose sensor unit); 
and storing the first data upon receiving the first data (See ¶ [0134], Teaches that when a system component obtains backfilled data, the system component also stores an indication that the data was backfilled rather than received upon at initial distribution). 
However, it does not expressly teach comprising: monitoring data transmission status of a data acquisition device.
Matsumoto et al., from analogous art, teaches comprising: monitoring data transmission status of a data acquisition device (See ¶ [0040], Teaches that the data transmitter monitors a communication status indicating whether or not communication with the data server via the first network is possible).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into Mensinger et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 2, the combination of Mensinger et al. and Matsumoto et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the monitoring data transmission status of the data acquisition device comprises at least one of: monitoring whether a data link between the storage server and the data acquisition device is normal or not; monitoring whether data transmitted by the data acquisition device is normal or not; monitoring whether the data transmitted by the data acquisition device is normally written to the storage server or not.
Matsumoto et al., from analogous art, teaches wherein the monitoring data transmission status of the data acquisition device comprises at least one of: monitoring whether a data link between the storage server and the data acquisition device is normal or not; monitoring whether data transmitted by the data acquisition device is normal or not; monitoring whether the data transmitted by the data acquisition device is normally written to the storage server or not (See ¶ [0040], Teaches that the data transmitter monitors a communication status indicating whether or not communication with the data server via the first network is possible).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 3, the combination of Mensinger et al. and Matsumoto et al. teaches the method according to claim 1 above. Mensinger et al. further teaches wherein the obtaining data exception information according to the monitored data transmission exceptional status comprises: generating data exception information when monitoring that the data transmission status of the data acquisition device is exceptional, the data exception information comprising the exception start time; adding the exception end time into the data exception information when monitoring that the data transmission status of the data acquisition device resumes to normal (See ¶ [0131]-[0134], Teaches that the system determines if any data is missing based upon time stamps and requests the data be sent for storage). 

As to claim 4, the combination of Mensinger et al. and Matsumoto et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein 
Matsumoto et al., from analogous art, teaches wherein the cloud storage system further comprises a management server, and the method further comprises: receiving a first data storage task delivered by the management server, the first data storage task comprising a designated data acquisition device identifier and a first time period; and storing, based on the first data storage task, data transmitted by a designated data acquisition device within the first time period (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 5, the combination of Mensinger et al. and Matsumoto et al. teaches the method according to claim 4 above. However, it does not expressly teach upon the storing, based on the first data storage task, data transmitted by a designated data acquisition device within the first time period, the method further comprises: transmitting a storage record to the management server, the storage record comprising the designated data acquisition device identifier and a corresponding storage time period, the storage time period being a time period during which the data transmitted by the designated data acquisition device has been stored, the management server being configured to compare the storage record with the first data storage task, and deliver a second data storage task when determining that the storage time period does not comprise a second time period within the first time period, the second data storage task comprising the designated data acquisition device identifier and the second time period; transmitting a second data backhaul request to the designated data acquisition device upon receiving the second data storage task delivered by the management server, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data.
Matsumoto et al., from analogous art, teaches upon the storing, based on the first data storage task, data transmitted by a designated data acquisition device within the first time period, the method further comprises: transmitting a storage record to the management server, the storage record comprising the designated data acquisition device identifier and a corresponding storage time period, the storage time period being (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database for that date range including any historical data. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 6, the combination of Mensinger et al. and Matsumoto et al. teaches the method according to claim 4 above. However, it does not expressly teach wherein upon the storing, based on the first data storage task, data transmitted by a designated data acquisition device within the first time period, the method further comprises: comparing the storage record with the first data storage task, and transmitting a second data backhaul request to the designated data acquisition device when determining that the storage time period does not comprise the second time period within the first time period, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data.
Matsumoto et al., from analogous art, teaches wherein upon the storing, based on the first data storage task, data transmitted by a designated data acquisition device within the first time period, the method further comprises: comparing the storage record with the first data storage task, and transmitting a second data backhaul request to the designated data acquisition device when determining that the storage time period does not comprise the second time period within the first time period, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database for that date range including any historical data. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 13, Mensinger et al. teaches a storage server, comprising a processor and a memory, wherein at least one instruction is stored in the memory stores and loaded and executed by the processor to perform the following operations: (See ¶¶ [0009], [0143], [0044], [0050], Teaches that continuous glucose monitor (CGM) devices uploads data to a cloud server architecture for analysis and report. All the devices contains a processor and memory), 
the data acquisition device being configured to transmit acquired data to the storage server (See ¶ [0129], Teaches that the display(s) distribute the data (real-time and bulk data) to the cloud computing architecture); 
obtaining data exception information according to the monitored data transmission exceptional status, the data exception information comprising exception start time and exception end time, the exception start time and the exception end time (See ¶ [0131], Teaches that the system determines if any data is missing based upon time stamps); 
transmitting a first data backhaul request to the data acquisition device, the first data backhaul request comprising the data exception information, the data acquisition device being configured to return first data acquired within the exception time period upon receiving the first data backhaul request (See ¶ [0134], Teaches that if the missing data should be obtained, the component backfills the missing data. Display can request missing data either from the continuous glucose sensor unit); 
and storing the first data upon receiving the first data (See ¶ [0134], Teaches that when a system component obtains backfilled data, the system component also stores an indication that the data was backfilled rather than received upon at initial distribution). 
However, it does not expressly teach monitoring data transmission status of a data acquisition device.
Matsumoto et al., from analogous art, teaches monitoring data transmission status of a data acquisition device (See ¶ [0040], Teaches that the data transmitter monitors a communication status indicating whether or not communication with the data server via the first network is possible).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into Mensinger et al. to be able to be able to perform data collection even when a communication status becomes unstable.
 (See Matsumoto et al. ¶ [0008]).

As to claim 14, the combination of Mensinger et al. and Matsumoto et al. teaches the server according to claim 13 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to implement at least one of the following operations: monitoring whether a data link between the storage server and the data acquisition device is normal or not; monitoring whether data transmitted by the data acquisition device is normal or not; monitoring whether the data transmitted by the data acquisition device is normally written to the storage server or not.
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to implement at least one of the following operations: monitoring whether a data link between the storage server and the data acquisition device is normal or not; monitoring whether data transmitted by the data acquisition device is normal or not; monitoring whether the data transmitted by the data acquisition device is normally written to the storage server or not (See ¶ [0040], Teaches that the data transmitter monitors a communication status indicating whether or not communication with the data server via the first network is possible).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. 
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 15, the combination of Mensinger et al. and Matsumoto et al. teaches the server according to claim 13 above. Mensinger et al. further teaches wherein the at least one instruction is loaded and executed by the processor to perform the following operations: generating data exception information when monitoring that the data transmission status of the data acquisition device is exceptional, the data exception information comprising the exception start time; and adding the exception end time into the data exception information when monitoring that the data transmission status of the data acquisition device resumes to normal (See ¶ [0131]-[0134], Teaches that the system determines if any data is missing based upon time stamps and requests the data be sent for storage). 

As to claim 16, the combination of Mensinger et al. and Matsumoto et al. teaches the server according to claim 13 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to perform the following operations: receiving a first data storage task delivered by the management server, the first data storage task comprising a designated data acquisition device 
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to perform the following operations: receiving a first data storage task delivered by the management server, the first data storage task comprising a designated data acquisition device identifier and a first time period; and storing data transmitted by a designated data acquisition device within the first time period based on the first data storage task (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 17, the combination of Mensinger et al. and Matsumoto et al. teaches the server according to claim 16 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to implement the 
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to implement the following operations: transmitting a storage record to the management server, the storage record comprising the designated data acquisition device identifier and a corresponding storage time period, the storage time period being a time period during which the data transmitted by the designated data acquisition device has been stored, the management server being configured to compare the storage record with the first data storage task, and deliver a second data storage task when determining that the storage time period does not comprise a second time period within the first time period, the (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database for that date range including any historical data. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 18, the combination of Mensinger et al. and Matsumoto et al. teaches the server according to claim 16 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to perform the 
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to perform the following operations: comparing the storage record with the first data storage task, and transmitting a second data backhaul request to the designated data acquisition device when determining that the storage time period does not comprise the second time period within the first time period, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database for that date range including any historical data. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. 
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 19, Mensinger et al. teaches a non-volatile computer-readable storage medium, wherein at least one instruction is stored in the computer-readable storage medium and loaded and executed by a processor to implement the following operations (See ¶¶ [0009], [0143], [0044], [0050], Teaches that continuous glucose monitor (CGM) devices uploads data to a cloud server architecture for analysis and report. All the devices contains a processor and memory), 
the data acquisition device being configured to transmit acquired data to the storage server (See ¶ [0129], Teaches that the display(s) distribute the data (real-time and bulk data) to the cloud computing architecture); 
obtaining data exception information according to the monitored data transmission exceptional status, the data exception information comprising exception start time and exception end time, the exception start time and the exception end time being used to determine an exception time period (See ¶ [0131], Teaches that the system determines if any data is missing based upon time stamps); 
transmitting a first data backhaul request to the data acquisition device, the first data backhaul request comprising the data exception information, the data acquisition device being configured to return first data acquired within the exception time period (See ¶ [0134], Teaches that if the missing data should be obtained, the component backfills the missing data. Display can request missing data either from the continuous glucose sensor unit); 
and storing the first data upon receiving the first data (See ¶ [0134], Teaches that when a system component obtains backfilled data, the system component also stores an indication that the data was backfilled rather than received upon at initial distribution). 
However, it does not expressly teach monitoring data transmission status of a data acquisition device.
Matsumoto et al., from analogous art, teaches monitoring data transmission status of a data acquisition device (See ¶ [0040], Teaches that the data transmitter monitors a communication status indicating whether or not communication with the data server via the first network is possible).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into Mensinger et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 1, including the server (See ¶ [0009], Teaches that continuous glucose monitor (CGM) devices uploads data to a cloud server architecture for analysis and report).

As to claim 21, the combination of Mensinger et al. and Matsumoto et al. teaches the computer-readable storage medium according to claim 19 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to implement at least one of the following operations: monitoring whether a data link between the storage server and the data acquisition device is normal or not; monitoring whether data transmitted by the data acquisition device is normal or not; monitoring whether the data transmitted by the data acquisition device is normally written to the storage server or not.
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to implement at least one of the following operations: monitoring whether a data link between the storage server and the data acquisition device is normal or not; monitoring whether data transmitted by the data acquisition device is normal or not; monitoring whether the data transmitted by the data acquisition device is normally written to the storage server or not (See ¶ [0040], Teaches that the data transmitter monitors a communication status indicating whether or not communication with the data server via the first network is possible).

One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 22, the combination of Mensinger et al. and Matsumoto et al. teaches the computer-readable storage medium according to claim 19 above. Mensinger et al. further teaches wherein the at least one instruction is loaded and executed by the processor to perform the following operations: generating data exception information when monitoring that the data transmission status of the data acquisition device is exceptional, the data exception information comprising the exception start time; and adding the exception end time into the data exception information when monitoring that the data transmission status of the data acquisition device resumes to normal (See ¶ [0131]-[0134], Teaches that the system determines if any data is missing based upon time stamps and requests the data be sent for storage). 

As to claim 23, the combination of Mensinger et al. and Matsumoto et al. teaches the computer-readable storage medium according to claim 19 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to perform the following operations: receiving a first data storage task 
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to perform the following operations: receiving a first data storage task delivered by the management server, the first data storage task comprising a designated data acquisition device identifier and a first time period; and storing data transmitted by a designated data acquisition device within the first time period based on the first data storage task (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 24, the combination of Mensinger et al. and Matsumoto et al. teaches the computer-readable storage medium according to claim 23 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to implement the following operations: transmitting a storage record to the management server, the storage record comprising the designated data acquisition device identifier and a corresponding storage time period, the storage time period being a time period during which the data transmitted by the designated data acquisition device has been stored, the management server being configured to compare the storage record with the first data storage task, and deliver a second data storage task when determining that the storage time period does not comprise a second time period within the first time period, the second data storage task comprising the designated data acquisition device identifier and the second time period; transmitting a second data backhaul request to the designated data acquisition device upon receiving the second data storage task delivered by the management server, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data.
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to implement the following operations: transmitting a storage record to the management server, the storage record comprising the designated data acquisition device identifier and a corresponding storage time period, the storage time period being a time period during which the data (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database for that date range including any historical data. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

As to claim 25, the combination of Mensinger et al. and Matsumoto et al. teaches the computer-readable storage medium according to claim 23 above. However, it does not expressly teach wherein the at least one instruction is loaded and executed by the processor to perform the following operations: comparing the storage record with the first data storage task, and transmitting a second data backhaul request to the designated data acquisition device when determining that the storage time period does not comprise the second time period within the first time period, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data.
Matsumoto et al., from analogous art, teaches wherein the at least one instruction is loaded and executed by the processor to perform the following operations: comparing the storage record with the first data storage task, and transmitting a second data backhaul request to the designated data acquisition device when determining that the storage time period does not comprise the second time period within the first time period, the second data backhaul request comprising the second time period, the designated data acquisition device being configured to return second data acquired within the second time period upon receiving the second data backhaul request; and storing the second data upon receiving the second data (See ¶¶ [0085]-[0088], [0049]. Teaches that a request is received. The host system designating an ID of the sensor, a range of the time stamp, or the like to specify data serving as a collection target. The data is collected and sent to the database for that date range including any historical data. The database stores the data acquired in the data acquirer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto et al. into the combination of Mensinger et al. and Matsumoto et al. to be able to be able to perform data collection even when a communication status becomes unstable.
One of ordinary skill in the art would have been motivated because it allows one to be able to perform data collection even when a communication status becomes unstable (See Matsumoto et al. ¶ [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (CN 102255974 A) teaches the invention discloses a cloud storage method for a cloud computing server, belonging to the technical field of computer networks. The method comprises the following steps: (1) a cloud computing server group server and a client registers on a middleware server respectively; (2) the middleware server searches a local database and looks up an operable file and a usable cloud computing server group for a current user; (3) the user selects an upload file, fragments the file and transmits the file fragments to the middleware server; (4) the middleware server verifies the upload file, requires the user to retransmit if the upload file is wrong, and transmits data to the cloud computing server group usable for the user 
Smith et al. (US 20120087235 A1) teaches a method and apparatus for monitoring connectivity in a network at a bearer path layer are disclosed. For example, the method receives a request to monitor a user endpoint, identifies an internet protocol address of the user endpoint, an internet protocol address of each transport network element between the user endpoint and a bearer trace server, a bearer path identification of each bearer used by the user endpoint, a quality of service associated with each bearer used by the user endpoint, and a tunnel identification of each bearer used by the user endpoint; and performs a fault isolation and performance monitoring at a bearer path layer, wherein the fault isolation identifies a particular segment where a fault is detected at the bearer path layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        04/22/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454